Exhibit 10.1

 

First AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 30, 2014, is entered into by and among VARIATION BIOTECHNOLOGIES (US),
INC., a Delaware corporation (the “Borrower”); VBI Vaccines Inc., a Delaware
corporation (“Holdco”); Variation Biotechnologies, Inc., a corporation
incorporated under the Canada Business Corporation Company (“Canadian Sub” and
together with Holdco, the “Guarantors”); and PCOF 1, LLC (the “Lender”). Terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement defined below.

 

RECITALS

 

A.     The Borrower, the Lender and the Guarantors have previously entered into
that certain Credit Agreement, dated as of July 24, 2014 (as amended, modified
and supplemented from time to time, the “Credit Agreement”), pursuant to which
the Lender has made certain loans and financial accommodations available to
Borrower.

 

B.     The Borrower and the Lenders wish modify certain provisions of the Credit
Agreement on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.     Amendment to Credit Agreement.

 

(a)     Section 7.18 of the Credit Agreement is deleted in its entirety and
replaced with the following:

 

Required Milestones. Holdco and the Borrower covenant and agree that (i) on or
before December 31, 2014 the Borrower will have entered into a licensing
agreement with a global pharmaceuticals company with respect to the Thermostable
LPV technology, on terms satisfactory to the Lender, (ii) on or before September
25, 2015 the Borrower will have commenced toxicology work with respect to the
CMV (VLP) Product, in the form of a first immunization of an animal for GLP
toxicology, and (iii) on or before April 25, 2016 the Borrower will have
commenced Phase I clinical trials with respect to the CMV (VLP) Product, in the
form of a patient vaccination.

 

2.     Effective of this Amendment. Except as amended and set forth above, the
Credit Agreement shall continue in effect in accordance with its terms without
modification.

 

3.     Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the law of the
State of New York.

  

 
 

--------------------------------------------------------------------------------

 

 

4.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by facsimile, pdf
or other similar method of electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

5.     Entire Agreement. This Amendment, together with the Credit Agreement, and
all exhibits and schedules attached hereto and thereto, constitute the entire
agreement among the parties hereto pertaining to the subject matter hereof or
thereof, and any and all other written or oral agreements existing among the
parties hereto are expressly cancelled.

 

 

 

 

 

[Signature pages follow.]

  

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

VARIATION BIOTECHNOLOGIES (US), INC.,

as the Borrower

     

By: /s/Jeff Baxter

 

Name: Jeff Baxter

 

Title: Chief Executive Officer

             

VBI VACCINES INC.,

as Guarantor

     

By: /s/Jeff Baxter

 

Name: Jeff Baxter

 

Title: Chief Executive Officer

             

VARIATION BIOTECHNOLOGIES, INC.,

as Guarantor

     

By: /s/Jeff Baxter

 

Name: Jeff Baxter
Title: Chief Executive Officer

 

 

 

[Signature Page to VBI – Perceptive First Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  

 

PCOF 1, LLC,
as the Lender

     

By: /s/ Sandeep Dixit

 

Name: Sandeep Dixit
Title: Chief Credit Officer

     

By: /s/ Sam Chawla

 

Name: Sam Chawla
Title: Portfolio Manager

 

 

 

[Signature Page to VBI – Perceptive First Amendment to Credit Agreement] 

 